Citation Nr: 0321712	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-02 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active duty service from February 1957 to 
January 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a nervous condition.

In October 2002, the Board remanded this matter to the RO for 
a hearing.  The hearing was scheduled and the veteran was 
notified. He responded that he would attend the hearing as 
scheduled, but did not report for the hearing.

In March 2003 the Board determined that the veteran had 
submitted new and material evidence to reopen his claim.  The 
claim was reopened.  The Board then undertook additional 
development of the veteran's claim pursuant to authority in 
38 C.F.R. § 19.9.  The United States Court of Appeals for the 
Federal Circuit has since invalidated the regulation that 
authorized the Board to decide a claim based on evidence 
developed by the Board unless the veteran has waived 
consideration of such evidence by the agency of original 
jurisdiction.  See, DAV v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir 2003).  Additional evidence has been 
received that has not been reviewed by the RO.  The veteran 
has not waived review of such evidence by the agency of 
original jurisdiction.  

Furthermore, although a VA neuropsychiatric examination of 
the veteran was conducted in June 2003, the examiner did not 
offer an opinion, as requested, concerning whether it is at 
least as likely as not that the veteran's current psychiatric 
disability began during his active service.

Pursuant to this remand, the RO may be scheduling VA 
examination(s).  The veteran is hereby notified that is his 
responsibility to report for the examination(s) and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2002).

Accordingly, this matter is remanded to the RO for the 
following action:

1. The RO should specifically request the 
names and addresses of all medical care 
providers, if any, who have treated the 
veteran for a neuropsychiatric disorder 
since August 2000.  After securing the 
necessary releases, the RO should obtain 
such records that are not currently a 
part of the claims file and permanently 
associate them with the claims file. 

2.  The RO should obtain all VA medical 
records documenting treatment of the 
veteran since August 2000 that are not 
currently a part of the claims file and 
associate these records with the claims 
file.

3.  If the examiner who conducted the 
June 2003 VA neuropsychiatric examination 
is still available, the examiner should 
be requested to give an opinion whether 
it is at least as likely as not that the 
veteran's current psychiatric disability 
began during his active service.  If the 
same examiner is no longer available, the 
veteran should be examined again to 
determine the nature and extent of his 
neuropsychiatric disorder and whether it 
is at least as likely as not that the 
veteran's current psychiatric disability 
began during his active service.  The 
claims file must be made available and 
must be reviewed by the examiner.  Any 
indicated diagnostic studies should be 
performed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim for service connection 
for a psychiatric disorder, which has now 
been reopened.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The SSOC must contain a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including any 
changes in the law since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




